Citation Nr: 9928422	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a skin disorder, 
claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO denied entitlement to 
service connection for a low back disorder and a skin 
disorder, claimed as a result of exposure to herbicides.  The 
RO also granted service connection for PTSD and assigned a 50 
percent disability rating.

In February 1998, the RO granted an increased evaluation of 
70 percent for PTSD.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  In this case, 
the veteran has continued to express disagreement with the 
assigned disability rating.


REMAND

The record reflects that in July 1997, the veteran properly 
executed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in which he 
designated the Paralyzed Veterans of America as his 
accredited representative in this case.  However, in 
September 1999, an attorney called the RO in Portland, Oregon 
to inquire as to the status of the veteran's claim.  During 
this conversation, the attorney explained that he was now 
representing the veteran on matters before VA.  

A veteran may only have one recognized representative in the 
pursuance of his claim.  See 38 C.F.R. § 20.601 (1998).  The 
veteran should clarify whether he desires the Paralyzed 
Veterans of America, the attorney, or another organization or 
individual, if any, to act as his representative.  If the 
veteran wishes to change his representation in this case, he 
should complete the proper form(s).  See 38 C.F.R. §§ 20.602 
and 20.603 (1998).

During the September 1999 conversation with the RO, the 
veteran's private attorney also indicated that the veteran 
desired a personal hearing before a traveling member of the 
Board.  The attorney requested that the veteran's claims 
folder be returned to the RO from the Board so this hearing 
may be accomplished.  Pursuant to 38 C.F.R. § 20.700 (1998), 
a hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 1991 & 
Supp. 1998).  Thus, this case must be remanded to the RO so 
the veteran can be provided with his requested personal 
hearing before a traveling member of the Board.

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

1.  The RO should inform the veteran that 
there is an executed Form 21-22 of record 
identifying the Paralyzed Veterans of 
America as his appointed representative, 
and that if he wishes to be represented 
by any other individual or organization 
he must submit the appropriate form(s).  
The RO should provide the veteran with 
the appropriate form(s) and instructions 
necessary to designate a new 
representative.  Thereafter, if a new 
representative is designated, the 
designated representative should be 
provided an opportunity for review of the 
veteran's claims folder.

2.  The RO should schedule the veteran 
for a travel board hearing in Portland, 
Oregon.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



